A garage in Itasca, Hill County, Texas, was burglarized November 3, 1934, and a car taken. Witness Haby swore that about the middle of November, 1934, appellant, in San Antonio, Texas, told him he had a car to sell. Haby had a friend who told him to look out for a car for him. Haby testified he negotiated a sale of said car, which was the one taken in Itasca.
As far as we can learn from the record this was the initial transaction between appellant and Haby. Thereafter there were others, three later transactions between the parties involving other cars found to be stolen. Haby swore he knew nothing of the car in question being stolen at the time he was informed by appellant that he had one, and at the time he negotiated the sale of same to Mr. Sittre. The only fact in the record calling the truth of Haby's testimony in question is that thereafter Haby negotiated other sales apparently involving stolen cars.
The court was not in error in refusing to tell the jury in his charge that as a matter of law Haby was an accomplice. Under the facts before us the court correctly submitted such issue to the jury.
No testimony tends to connect Haby with the original taking save the fact that a couple of weeks later he negotiated the sale of the alleged stolen car from appellant to Sittre. It is urged by appellant that the testimony in the case, which is circumstantial, does not meet the test of exclusion, that is does not exclude the fact that Haby may have been the original *Page 146 
taker of the car. We think it does if Haby's testimony be true, which is a fact issue, and has been passed on by the jury.
The motion for rehearing is overruled.
Overruled.